                        UNITED STATES DISTRICT COURT
                           DISTRICT OF MINNESOTA
                         Case No. 20-CR-113 (DSD/BRT)

UNITED STATES OF AMERICA,

                   Plaintiff,                     MOTION TO UNSEAL

       v.

MOHAMED HUSSEIN ABDI,

                   Defendant.



      The United States of America, by and through its attorneys, Erica H.

MacDonald, United States Attorney for the District of Minnesota, and Melinda A.

Williams, Assistant United States Attorneys, hereby moves the Court to unseal the

above-referenced defendant in case 20-CR-113 (DSD/BRT), including the complaint.


Dated: September 4, 2020                   Respectfully submitted,

                                           ERICA H. MacDONALD
                                           United States Attorney

                                           s/ Melinda A. Williams
                                     BY:   MELINDA A. WILLIAMS
                                           Assistant United States Attorney
